Case 8:21-mj-00294-DUTY Document3 Filed 05/04/21 Pagelof3 Page ID #:369

AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means O Original C Duplicate Original

UNITED STATES DISTRICT COURT

for the
Central District of California
1 Amended
In the Matter of the Search of ) Case No. 8:21-MJ-00294
(Briefly describe the property to be searched or identify the )
person by name and address} )
Cabinct A7, located at the U.S. TelePacific Corp dba TPx )
Communications Datacenter at 2001 East Dyer Road, )
Santa Ana, California 92705 )
)

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
&X] in the daytime 6:00 a.m. to 10:00 p.m. [7] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

OPursuant to 18 U.S.C, § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C,

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

DC) for 30 days (not to exceed 30) (() until, the facts justifying, the later specificdate of

Date and time issued:  _4-27-2021 @ 11:06 a.m. fe Mh. he

Judge's signatury” /

 

Hon. Ze D. Early, United States Magistrate Judge
Printed name and title

City and state: Santa Ana, CA

 

 

AUSA: G. Staples (213) 393-7795
Case 8:21-mj-00294-DUTY Document3 Filed 05/04/21 Page2of3 Page ID #:370

AQ Y3C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

Bi: D= MS- 00294 | 4/27/B09\ ©C_12:SS pen [heccant> Lala Asadorieny , Lavertory -Che

 

 

alam

 

Inventory made in the presence of :
DESO, Ohlde, Dauta: Lac Son, and Nshon To lashchyow\

 

Inventory of the property taken and name of any person(s) seized:

See athached document ted, “Detouled Awentory ale A\\
Trews Seized

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

sue, 0/3/2029] Ye al. Ps

S. xecuting officer's c...

é Paddy Se Special Paget
a Printee name id title

 

 
Case 8:21-mj-00294-DUTY Document3 Filed 05/04/21 Page3of3 Page ID #:371

Detailed Inventory of All Items Seized

Date Y (a1 007
Time (Biss PV

Location TPx Datacenter
2001 E Dyer Rd, Cabinet A7
Santa Ana, CA 92705

Seized By FJoson OWld Witness Lock Dtegenaa

Pursuant to Search Warrant

Item # Location Found

»

28

OOH
O5K
BPR

 

41 NetApp FASZC7ID SN: 356690669231 000
Page_|_ of ]
